Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1,5-7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 20110063214) in view of (CN101248338A)
Regarding Claim 1,
Knapp discloses (Figs. 1 to Fig. 80) an information handling system comprising: a processor [0244] operable to execute instructions to process information; a memory (2070) interfaced with the processor and operable to store the instructions and information; a graphics processor (1853) interfaced with the processor and operable to further process the information to defined visual images for presentation at a display; a display interfaced (1411) with the graphics processor and operable to accept the information to present the visual images at a display panel integrated in a display housing, the display panel (1411) having plural pixels illuminated with white light [0024] by a backlight assembly [0027] coupled at a backside of the display panel and within a perimeter of the display panel (the backlight 4781 is located within a perimeter of the display); and a translucent material (transparent band [0027] disposed between the display panel and backlight assembly at the backside perimeter, the translucent material (Fig. 47, translucent material can be the diffuser or polarizer) passing illumination from the backlight (4781) assembly towards the display housing (Fig. 1, shown is a housing, housing the entire display) outside the backside perimeter [0027].
Knapp does not disclose the backlight assembly towards the display housing outside the backside perimeter to provide illumination outside of the perimeter of the display panel.
(CN101248338A) (Drawing 3b, element 324) discloses backlight assembly towards the display housing outside the backside perimeter to provide illumination outside of the perimeter of the display panel.
It would have been obvious to one of ordinary skill in the art to to modify Knapp to include (CN101248338A) (Drawing 3b, element 324) discloses backlight assembly towards the display housing outside the backside perimeter to provide illumination outside of the perimeter of the display panel motivated by the desire to create another type of visual effect on the device.
Regarding Claim 5,
In addition to Knapp and (CN101248338A), Knapp discloses (Figs. 1 to Fig. 80) a color controller interfaced with the translucent and operable to adjust a color filter quality of the translucent material; wherein the color controller adapts the color of backlight that proceeds from the backlight assembly towards the display housing outside the backside perimeter.[0313]
Regarding Claim 6,
In addition to Knapp and (CN101248338A), Knapp discloses (Figs. 1 to Fig. 80) a color manager associated with the graphics processor and operable to command a color to the color controller; wherein the graphics processor adapts the color filter quality of the translucent material based upon content presented as visual images at the display panel.[0313]
Regarding Claim 7,
In addition to Knapp and (CN101248338A), Knapp discloses (Figs. 1 to Fig. 80) a timing controller integrated in the display housing and interfaced with the graphics process to scan the visual images as pixel values to the display panel; wherein the timing controller commands the color controller to adjust the color filter quality to a color selected based upon analysis of the pixel values.[0177]
Regarding Claim 9,
In addition to Knapp and (CN101248338A), Knapp discloses (Figs. 1 to Fig. 80) wherein the translucent material further comprises a liquid crystal interfaced (1411) with a voltage source, the voltage source adapting the voltage to adjust a color of illumination that passes through the translucent material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 20110063214) and of (CN101248338A) in view of Okitsu (US 20110249453)
Regarding Claim 2,
Knapp and (CN101248338A) discloses everything as disclosed above.
Knapp and (CN101248338A)  does not disclose a beveled surface formed in the housing between the translucent material and a front of the display; wherein the beveled surface reflects illumination proceeding out of the translucent material towards the front of the display at a frontside perimeter of the display panel.
Okitsu discloses (Fig. 8) a beveled surface (slanted portion where 17 is pointing to) formed in the housing (11) between the translucent material and a front (where 12 is pointing to is the front) of the display; wherein the beveled surface reflects illumination (17) proceeding out of the translucent material towards the front of the display at a frontside perimeter of the display panel.
It would have been obvious to one of ordinary skill in the art to modify Knapp and (CN101248338A) to include Okitsu’s beveled reflective surface formed on the housing motivated by the desire to prevent a darker portion in a border portion of the image display thereby providing even luminosity all over the display panel [0026].
Regarding Claim 3,
In addition to Knapp,(CN101248338A) and Okitsu, Okitsu discloses (Fig. 8) a bezel (slanted portion where 17 is pointing to) disposed about the front side (where 12 is pointing to is the front) perimeter of the display; wherein the beveled surface reflects (17) illumination from the translucent material to the bezel.

Claim 4,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 20110063214) and of (CN101248338A) in view of Kodama et al (US 20150118481)
Regarding Claim 4,
Knapp and (CN101248338A)  discloses everything as disclosed above.
Knapp and (CN101248338A)  does not disclose wherein the translucent material comprises a foam compressed by the display panel against the display housing and having an integrated color.
Kodama et al discloses wherein the translucent material comprises a foam compressed by the display panel against the display housing and having an integrated color [0034].
	It would have been obvious to one of ordinary skill in the art to modify Knapp and (CN101248338A)  to include Koadama’s translucent material comprises a foam compressed by the display panel against the display housing and having an integrated color [0034] motivated by the desire to prevent deformation of the housing.
Regarding Claim 8, 
In addition to Knapp, (CN101248338A)  and Kodama et al, Kodama et al discloses wherein the translucent material further comprises a foam integrating a photochromatic pigment.[0034]

Claim(s) 10,11, is/are rejected under 35 U.S.C. 102a as being anticipated by Hirata  (US 20100002018) and of (CN101248338A)
Regarding Claim 10,
Hirata discloses (Fig. 4) generating illumination with a backlight assembly (backlight); passing the illumination from the backlight assembly through a backside of a liquid crystal display panel (First panel) to create a visual image at a frontside of the liquid crystal display panel; the backlight assembly (backlight) having a perimeter disposed within a perimeter of the liquid crystal display panel (100); display panel through a translucent material (second panel) disposed between the backlight assembly and liquid crystal display panel, the translucent material adapting the backlight illumination to a color (there are color filters).
Hirata does not disclose and leaking illumination from the backlight assembly to outside of the perimeter of the liquid crystal the backlight assembly outside the backside perimeter to provide illumination outside of the perimeter of the display panel.
(CN101248338A) (Drawing 3b, element 324) discloses backlight assembly outside the backside perimeter to provide illumination outside of the perimeter of the display panel. and leaking illumination from the backlight assembly to outside of the perimeter (element 324 is outside the display perimeter) of the liquid crystal
It would have been obvious to one of ordinary skill in the art to to modify Knapp to include (CN101248338A) (Drawing 3b, element 324) discloses backlight assembly towards the display housing outside the backside perimeter to provide illumination outside of the perimeter of the display panel motivated by the desire to create another type of visual effect on the device.
Regarding Claim 11,
In addition to Hirata and (CN101248338A) , Hirata discloses (Fig. 4) the translucent material comprises a liquid crystal material (panel 2); and the leaking further comprises applying a voltage to the translucent material to adapt a color of illumination that illuminates from the translucent material.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (US 20100002018) and of (CN101248338A) in view of Lee et al (US 20140031758)
Regarding Claim 12,
Hirata and (CN101248338A)discloses everything as disclosed above.
Hiarat and (CN101248338A)does not disclose the translucent material comprises a thermochromic pigment; and the leaking further comprises adjusting a temperature of the translucent material to adapt illumination that illuminates from the translucent material.
Lee et al discloses the translucent material comprises a thermochromic pigment; and the leaking further comprises adjusting a temperature of the translucent material to adapt illumination that illuminates from the translucent material.[0008]
	It would have been obvious to one of ordinary skill in the art to modify Hirata and (CN101248338A) to include Lee et al’s thermochromic pigment motivated by the desire to create a display that reacts to the temperature to display certain desired colors [0008].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (US 20100002018) and of (CN101248338A) in view of WANG (US 20160255336)
Regarding Claim 13,
Hirata and (CN101248338A)discloses everything as disclosed above.
Hiarat and (CN101248338A)does not disclose the translucent material comprises a photochromatic pigment; and the leaking further comprises exposing the photochromatic pigment to ambient light to adjust an amount of light that passes through the translucent material.
WANG disclose the translucent material comprises a photochromatic pigment; and the leaking further comprises exposing the photochromatic pigment to ambient light to adjust an amount of light that passes through the translucent material.
It would have been obvious to one of ordinary skill in the art to modify Hirata and (CN101248338A) to include WANG’s photochromatic pigment motivated by the desire for the color to automatically change accordance with the background brightness [0009].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (US 20100002018) and of (CN101248338A) in view of Okitsu (US 20110249453)
Regarding Claim 14,
Hirata and (CN101248338A) discloses everything as disclosed above. Hirata discloses reflecting illumination proceeding out of the translucent material towards a frontside of the display at the liquid crystal display panel perimeter.
Hirata and (CN101248338A)does not disclose disposing a bezel at the liquid crystal display panel perimeter, the reflected illumination passing through the bezel.
Okitsu discloses (Fig. 8) a beveled surface (slanted portion where 17 is pointing to) formed in the housing (11) between the translucent material and a front (where 12 is pointing to is the front) of the display; wherein the beveled surface reflects illumination (17) proceeding out of the translucent material towards the front of the display at a frontside perimeter of the display panel.
It would have been obvious to one of ordinary skill in the art to modify Hirata and (CN101248338A) to include Okitsu’s beveled reflective surface formed on the housing motivated by the desire to prevent a darker portion in a border portion of the image display thereby providing even luminosity all over the display panel [0026].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (US 20100002018) and of (CN101248338A)   in view of Kodama et al (US 20150118481)
Regarding Claim 4,
Hirata and (CN101248338A)discloses everything as disclosed above.
Hirata and (CN101248338A)does not disclose wherein the translucent material comprises a foam compressed by the display panel against the display housing and having an integrated color.
Kodama et al discloses wherein the translucent material comprises a foam compressed by the display panel against the display housing and having an integrated color [0034].
	It would have been obvious to one of ordinary skill in the art to modify Hirata and (CN101248338A)to include Koadama’s translucent material comprises a foam compressed by the display panel against the display housing and having an integrated color [0034] motivated by the desire to prevent deformation of the housing.

Claim(s) 16, is/are rejected under 35 U.S.C. 102a as being anticipated by Hirata (US 20100002018) and of (CN101248338A)
Regarding Claim 16,
Hirata and discloses (Fig. 4) a housing (Fig. 31); a backlight (backlight) coupled to the housing and configured to output illumination; the backlight (backlight) having a backlight perimeter (location where backlight is located); a liquid crystal display panel (first panel) having a display panel perimeter (wherever the display panel is located) and coupled to the housing over the backlight, the backlight aligned to provide illumination through the liquid crystal display panel; the backlight perimeter disposed within the display panel perimeter (the backlight is illuminating the display panel, thus backlight perimeter is disposed within the display panel perimeter) ; 
Hirata does not disclose and translucent material (second panel) disposed between the liquid crystal display and the housing at a backside of the liquid crystal display panel to allow illumination to proceed out from a backlight perimeter to a frontside (very front is where first panel is locate) of the display panel outside of the display panel perimeter to illuminate the housing perimeter outside of the liquid display panel perimeter.
(CN101248338A) (Drawing 3b, element 324) discloses translucent material (324) disposed between the liquid crystal display and the housing at a backside of the liquid crystal display panel to allow illumination to proceed out from a backlight perimeter (all of backlight 324 is located behind LCD and peripheral area where 324 is pointing to) to a frontside (very front is where first panel is locate) of the display panel outside (324 is located outside) of the display panel perimeter to illuminate the housing perimeter outside of the liquid display panel perimeter.
It would have been obvious to one of ordinary skill in the art to to modify Hirata to include (CN101248338A) (Drawing 3b, element 324) discloses backlight assembly towards the display housing outside the backside perimeter to provide illumination outside of the perimeter of the display panel motivated by the desire to create another type of visual effect on the device.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (US 20100002018) and of (CN101248338A)  in view of Lee et al (US 20140031758)
Regarding Claim 17,
Hirata and (CN101248338A) discloses everything as disclosed above.
Hiarat and (CN101248338A) does not disclose the translucent material comprises a thermochromic pigment; and the leaking further comprises adjusting a temperature of the translucent material to adapt illumination that illuminates from the translucent material.
Lee et al discloses the translucent material comprises a thermochromic pigment; and the leaking further comprises adjusting a temperature of the translucent material to adapt illumination that illuminates from the translucent material.[0008]
	It would have been obvious to one of ordinary skill in the art to modify Hirata and (CN101248338A) to include Lee et al’s thermochromic pigment motivated by the desire to create a display that reacts to the temperature to display certain desired colors [0008].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (US 20100002018) and of (CN101248338A) in view of WANG (US 20160255336)
Regarding Claim 18,
Hirata and (CN101248338A)discloses everything as disclosed above.
Hiarat and (CN101248338A)does not disclose the translucent material comprises a photochromatic pigment; and the leaking further comprises exposing the photochromatic pigment to ambient light to adjust an amount of light that passes through the translucent material.
WANG disclose the translucent material comprises a photochromatic pigment; and the leaking further comprises exposing the photochromatic pigment to ambient light to adjust an amount of light that passes through the translucent material.
It would have been obvious to one of ordinary skill in the art to modify Hirata and (CN101248338A)to include WANG’s photochromatic pigment motivated by the desire for the color to automatically change accordance with the background brightness [0009].

Claim 19,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata  (US 20100002018) and of (CN101248338A) in view of Okitsu (US 20110249453)
Regarding Claim 19,
Hirata and (CN101248338A)discloses everything as disclosed above.
Hirata and (CN101248338A)does not disclose a beveled surface formed in the housing between the translucent material and a front of the display; wherein the beveled surface reflects illumination proceeding out of the translucent material towards the front of the display at a frontside perimeter of the display panel.
Okitsu discloses (Fig. 8) a beveled surface (slanted portion where 17 is pointing to) formed in the housing (11) between the translucent material and a front (where 12 is pointing to is the front) of the display; wherein the beveled surface reflects illumination (17) proceeding out of the translucent material towards the front of the display at a frontside perimeter of the display panel.
It would have been obvious to one of ordinary skill in the art to modify Hirata and (CN101248338A) to include  Okitsu’s beveled reflective surface formed on the housing motivated by the desire to prevent a darker portion in a border portion of the image display thereby providing even luminosity all over the display panel [0026].
Regarding Claim 20
In addition to Hirata, (CN101248338A) and Okitsu, Hirata discloses wherein the bezel comprises a liquid crystal material (first panel) configured to adapt the color of backlight proceeding from the reflective material.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871